
	

113 HR 1902 IH: Breast Cancer Recovery Improvement Act
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1902
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mr. Fitzpatrick (for
			 himself and Ms. Moore) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for timely access to post-mastectomy items under
		  Medicare.
	
	
		1.Short titleThis Act may be cited as the
			 Breast Cancer Recovery Improvement
			 Act.
		2.Timely access to
			 post-mastectomy items
			(a)In
			 generalSection 1834(h)(1) of the Social Security Act (42 U.S.C.
			 1395m) is amended—
				(1)by redesignating
			 subparagraph (H) as subparagraph (I); and
				(2)by inserting after
			 subparagraph (G) the following new subparagraph:
					
						(H)Special payment
				rule for post-mastectomy external breast prosthesis
				garmentsPayment for post-mastectomy external breast prosthesis
				garments shall be made regardless of whether such items are supplied to the
				beneficiary prior to or after the mastectomy procedure or other breast cancer
				surgical procedure. The Secretary shall develop policies to ensure appropriate
				beneficiary access and utilization safeguards for such items supplied to a
				beneficiary prior to the mastectomy or other breast cancer surgical
				procedure.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect as
			 of the date of the enactment of this Act.
			
